DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2021/0337534).
a)	Regarding claim 1, Xiong et al disclose a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a downlink communication that includes one or more codepoints indicating a plurality of transmit precoder matrix indicator (TPMI) indices (abstract; Pub [0026]; Fig. 2); and 
identifying, based at least in part on the one or more codepoints, a first TPMI index, of the plurality of TPMI indices, for a first repetition of a physical uplink shared channel (PUSCH) transmission, wherein the PUSCH transmission is a codebook-based PUSCH transmission (Pub [0101-0106]).
b)	Regarding claim 27, Xiong et al disclose a user equipment (UE) for wireless communication, comprising: 
a memory (708 in Fig. 7); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (706): 
receive a downlink communication that includes one or more codepoints indicating a plurality of transmit precoder matrix indicator (TPMI) indices (abstract; Pub [0026]; Fig. 2); and 
identify, based at least in part on the one or more codepoints, a first TPMI index, of the plurality of TPMI indices, for a first repetition of a physical uplink shared channel (PUSCH) transmission, wherein the PUSCH transmission is a codebook-based PUSCH transmission (Pub [0101-0106]).
c)	Regarding claim 8, Xiong et al disclose wherein the downlink communication includes a sounding reference signal (SRS) resource indicator (SRI) codepoint that indicates one or more SRS resources, having a usage set to codebook, for the PUSCH transmission (abstract).
d)	Regarding claim 25, Xiong et al disclose wherein the SRI codepoint is configurable by radio resource control signaling to indicate one SRS resource or a plurality of SRS resources based at least in part on a UE capability of the UE (Pub [0026]).

Allowable Subject Matter
Claims 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to transmit TPMI and/or SRI indication for codebook based PUSCH repetition. The closest prior art, Xiong et al (US 2021/0337534) disclose codebook based PUSCH transmission. However, none of the prior art teach or suggest receiving a downlink communication that schedules a first set of repetitions of a physical uplink shared channel (PUSCH) transmission associated with a first uplink beam and a second set of repetitions of the PUSCH transmission associated with a second uplink beam; configuring respective redundancy versions for the first set of repetitions based at least in part on a first redundancy version sequence associated with the first uplink beam; and configuring respective redundancy versions for the second set of repetitions based at least in part on a second redundancy version sequence associated with the second uplink beam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-7, 9-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0044385 Hosseini et al disclose configuration of uplink repetitions. US 9,258,048 Li et al disclose UE determines channel state information associate with PMI. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
May 3, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632